DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nielson (20050199323) in view of Dushku (20120060468).
Regarding claim 10-17, 19, and 20, Nielson discloses a pyrotechnic material used in projectiles and munitions that is capable of producing smoke (para. 0020) and includes magnesium fuel from 10-90% (para. 0022) (meets reducing agent), potassium perchlorate oxidizer from 10-81 % (para. 0025), one or more binder such as polyurethane binder (para. 0027), and graphite (para.0027).  Nielson further indicates that various other additives can be used as well as more than one fuel, oxidizer, binder etc.
Dushku teaches that it is known to use chlorinated CPVC (meets superchlorinated limitation due to additional chlorination) as a fuel component in a propulsion system used in rockets and missiles (para. 0012).
.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues the smoke production in the visible in infrared ranges.  Note that this limitation occurs in the preamble of the claim.  When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Applicant argues the smoke production but note that the composition as disclosed by Nielson in view of Dushku would be capable of producing smoke since the same claimed components are used.
Applicant refers to the magnesium of Nielson as an “alleged” fuel and the perchlorate as an “alleged” oxidizer.  It appears that Applicant is arguing that these chemicals are not fuels or oxidizers.  In claim 13 of Applicant’s specification, the perchlorate is called an oxidizer.  Further, Nielson calls magnesium a fuel which also meets the claim requirements.  The term fuel and reducing agent are used interchangeably in the art and Applicant claims magnesium and the reducing agent.  Thus, this argument is incorrect.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues features of Dushku which have not been relied upon.  The Examiner has set forth a rejection based on the combination of Nielson and Dushku.  Nielson clearly states that additional fuel and binder materials can be added to the composition.  Further, both relate to the same type of composition since Nielson discloses a pyrotechnic material used in projectiles and munitions and Dushku discloses 
Applicant argues the smoke agent limitation.  Note that the Examiner has set forth a rejection that adds an additional fuel to a composition that indicates that additional fuels and binders may be used.  The fuel used is the same material (chlorinated PVC) as that used by Applicant.  Thus it would possess the same properties.  Further, as noted above, these properties are recited in the preamble.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding the amount of chlorination, it is obvious to vary the parameters such as amount of chlorination of the PVC and amounts of disclosed ingredients to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/AILEEN B FELTON/Primary Examiner, Art Unit 1734